
	
		I
		111th CONGRESS
		2d Session
		H. R. 4456
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the manufacture, sale, or distribution in
		  commerce of children’s food and beverage containers composed of bisphenol A,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 BPA–Free Kids Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Bisphenol
			 AThe term bisphenol A means the chemical compound
			 phenol, 4,4–(1-methylethylidine)bis, propane (CAS No. 80–05–7).
			(2)Children’s food
			 or beverage container
				(A)In
			 generalThe term children’s food or beverage
			 container means any bottle (including a baby bottle), cup, bowl, plate,
			 straw, utensil, or other container, except a metal can, that is designed or
			 intended to be filled with any liquid, food, or beverage primarily for
			 consumption from that container by children 3 years of age or younger and is
			 sold or distributed at retail without containing any liquid, food, or
			 beverage.
				(B)Determination of
			 intention for use by childrenIn determining under subparagraph
			 (A) whether a product is designed or intended for use by children 3 years of
			 age or younger, the following factors shall be considered:
					(i)A
			 statement by a manufacturer about the intended use of the product, including a
			 label on the product, if such statement is reasonable.
					(ii)Whether the
			 product is represented in its packaging, display, promotion, or advertising as
			 appropriate for children 3 years of age or younger.
					(iii)Whether the
			 product is commonly recognized by consumers as being intended for use by
			 children 3 years of age or younger.
					(iv)The
			 Age Determination Guidelines issued by the Commission in September 2002 and any
			 successor to such guidelines.
					(3)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(4)Metal
			 canThe term metal can means a single-walled
			 container that is manufactured from metal substrate designed to hold or pack
			 food or beverages and sealed by can ends manufactured from metal
			 substrate.
			(5)Plastic
			 resinThe term plastic resin means a polymer,
			 usually in the form of pellets or beads, that is not yet molded, extruded, or
			 cast into its final shape.
			(6)Sold or
			 distributed at retailThe term sold or distributed at
			 retail means sold or distributed to a consumer, but does not include
			 selling activity that is intermittent.
			(7)SupplierThe
			 term supplier means any person who supplies plastic resin to a
			 manufacturer of children's food or beverage containers and may include a
			 manufacturer of plastic resins.
			3.Ban on certain
			 products made with bisphenol A
			(a)Treatment as
			 banned hazardous substanceAny children’s food or beverage
			 container that is composed in whole or in part of bisphenol A shall be treated
			 as a banned hazardous substance under the Federal Hazardous Substances Act (15
			 U.S.C. 1261 et seq.).
			(b)Treatment as a
			 regulation under the Federal Hazardous Substances ActThe ban
			 imposed under subsection (a) and the requirements prescribed under section
			 4(a)(1) shall be treated as regulations of the Commission promulgated under or
			 for the enforcement of section 2(q) of the Federal Hazardous Substances Act (15
			 U.S.C. 1261(q)), notwithstanding the exception for foods subject to the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) set forth in section
			 2(f)(2) of the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2)).
			(c)Clarification of
			 agency jurisdictionThe Consumer Product Safety Commission shall
			 have jurisdiction over and authority to enforce the provisions of this Act
			 notwithstanding—
				(1)the exclusion of
			 food from the definition of consumer product in section
			 3(a)(5)(I) of the Consumer Product Safety Act (15 U.S.C. 2052(a)(5)(I));
				(2)section 2(f)(2) of
			 the Federal Hazardous Substances Act (15 U.S.C. 1261(f)(2));
				(3)sections 201(s)
			 and 409 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(s) and 348)
			 (regarding the Food and Drug Administration’s authority to regulate food
			 contact surfaces as a food additive);
				(4)sections 402 and
			 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 342 and 343)
			 (prohibiting the introduction into interstate commerce of articles of food that
			 are adulterated or misbranded); and
				(5)the Memorandum of
			 Understanding between the U.S. Consumer Product Safety Commission and the U.S.
			 Food and Drug Administration (MOU number 225–76–2003, signed July 1976), or any
			 successor Memorandum (delineating the areas of jurisdiction for administration
			 of the Consumer Product Safety Act and the Federal Food, Drug, and Cosmetic Act
			 with respect to food, food containers, and food-related articles and
			 equipment).
				4.Certification and
			 testing requirements
			(a)Testing
			 requirements for plastic resins
				(1)In
			 generalNot later than 150 days after the date of the enactment
			 of this Act, the Commission shall prescribe requirements for the testing of
			 plastic resins by suppliers of plastic resin and by manufacturers of children's
			 food or beverage containers to ensure that the plastic resins that are to be
			 sold, distributed for use, or used in the manufacture of children's food or
			 beverage containers do not contain bisphenol A.
				(2)RequirementsThe
			 testing requirements prescribed under paragraph (1) shall include the
			 following:
					(A)A schedule for
			 periodic and random testing of plastic resins, including consideration of
			 whether it is reasonable to phase out testing requirements after a period of
			 years.
					(B)Methodologies
			 for—
						(i)testing plastic
			 resins; and
						(ii)determining
			 appropriate sample sizes for testing plastic resins.
						(C)Standards for
			 record keeping and submittal of test data and results to the Commission.
					(D)Requirements for
			 public access to test data and test results.
					(E)Such other
			 requirements as the Commission considers appropriate for testing plastic
			 resins.
					(b)Certification
			 requirements for suppliers of certain plastic resinsNot later
			 than 30 days after the date the Commission prescribes the testing requirements
			 under subsection (a)(1), if a supplier of plastic resins provides plastic resin
			 to a manufacturer that the supplier has reason to believe will use such plastic
			 resin in the manufacture of children's food or beverage containers, the
			 supplier shall provide the manufacturer a certification that—
				(1)the plastic resin
			 has been tested in accordance with the requirements prescribed under subsection
			 (a)(1); and
				(2)the plastic resin
			 does not contain bisphenol A.
				(c)Testing
			 requirements for manufacturers of children's food or beverage
			 containersNot later than 30 days after the date the Commission
			 prescribes requirements under subsection (a)(1), each manufacturer of
			 children’s food or beverage containers shall implement a testing program that
			 meets the requirements prescribed under subsection (a)(1) to ensure that the
			 plastic resins used by such manufacturer do not contain bisphenol A.
			(d)Exclusion from
			 product certification and labeling requirements of Consumer Product Safety
			 ActSection 14 of the Consumer Product Safety Act (15 U.S.C.
			 2063) shall not apply with respect to the presence of bisphenol A in children's
			 food or beverage containers.
			5.Labeling and
			 advertising requirements
			(a)LabelingNot
			 later than 180 days after the date of the enactment of this Act, each
			 children's food or beverage container shall bear or contain the compliance
			 statement described in subsection (b), on or attached to its packaging or the
			 container itself, when sold or distributed at retail, if—
				(1)such children's
			 food or beverage container is composed in whole or in part of plastic
			 resin;
				(2)such plastic resin
			 was certified under subsection (b) of section 4;
				(3)such plastic resin
			 was tested under subsection (c) of such section; and
				(4)such children's
			 food or beverage container is not composed in whole or in part of bisphenol
			 A.
				(b)Compliance
			 statementThe compliance statement described in this subsection
			 is the following: BPA–Free Product.
			(c)AdvertisingNot
			 later than the date that is 180 days after the date of the enactment of this
			 Act, any advertisement by a retailer, manufacturer, importer, distributor, or
			 private labeler (including advertisements on Internet websites or in catalogues
			 or other printed materials) that provides a direct means for the purchase or
			 order of a children's food or beverage container that bears or contains,
			 pursuant to subsection (a), the compliance statement described in subsection
			 (b) shall—
				(1)display the
			 compliance statement described in subsection (b); or
				(2)be accompanied by
			 such compliance statement immediately adjacent to the advertisement.
				6.Enforcement
			(a)Audits of
			 suppliers and manufacturersThe Commission shall carry out random
			 audits of the test data submitted to the Commission by suppliers of plastic
			 resins used in the manufacture of children's food or beverage containers and by
			 manufacturers of children's food or beverage containers to ensure that such
			 suppliers and manufacturers are complying with the requirements of subsections
			 (b) and (c) of section 4, respectively.
			(b)Commission
			 testing of children's food and beverage containersThe
			 Commission shall carry out a program of random testing of children's food and
			 beverage containers to ensure that children's food and beverage containers that
			 are treated as banned hazardous substances under section 3(a) are not
			 introduced into commerce.
			(c)RegulationsNot later than 150 days after the date of
			 the enactment of this Act, the Commission shall prescribe regulations to carry
			 out the provisions of subsections (a) and (b).
			(d)PenaltiesAny failure of a person subject to a
			 requirement of section 3, 4, or 5 to comply with such requirement shall be
			 treated as a violation of section 4 of the Federal Hazardous Substances Act (15
			 U.S.C. 1263) and subject to the penalties set forth in section 5 of such Act
			 (15 U.S.C. 1264).
			(e)ReportsNot
			 later than one year after the date of the enactment of this Act and annually
			 thereafter, the Commission shall submit to Congress a report on the actions
			 taken by the Commission to enforce the provisions of this Act, including
			 summaries of the following:
				(1)The audits carried
			 out under subsection (a).
				(2)The results of the
			 testing program carried out under subsection (b).
				(3)The criminal and
			 civil penalties imposed under subsection (d).
				7.Effect on Federal
			 and State law
			(a)In
			 generalNothing in this Act
			 or section 18(b)(1)(B) of the Federal Hazardous Substances Act (15 U.S.C. 1261
			 note) shall affect the authority of any State or political subdivision of a
			 State to establish or continue in effect a provision of the law of a State or
			 political subdivision of a State relating to regulation of products containing
			 bisphenol A, except to the extent that compliance with both State and Federal
			 law is impossible. Nothing in this section shall be construed to modify or
			 affect any enforcement action or liability of any person under the law of any
			 State.
			(b)Preservation of
			 certain State lawNothing in this Act shall be construed to
			 preempt or otherwise affect any warning requirement relating to consumer
			 products or substances that is established pursuant to State law that was in
			 effect on August 31, 2003.
			8.Research on
			 health effects of exposure to bisphenol A
			(a)Research plan
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Health and Human Services shall, acting through
			 the Director of the National Institute of Environmental Health Sciences, submit
			 to Congress a plan for a five-year research initiative to increase
			 understanding on the health effects of exposure to bisphenol A in all age
			 groups and in pregnant women.
			(b)Research
			 requiredNot later than 1 year after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall, acting through the
			 Director of the National Institute of Environmental Health Sciences, commence
			 the research initiative set forth in the plan required by subsection
			 (a).
			(c)Manner of
			 researchThe research initiative required by subsection (b) may
			 be conducted through intramural research, contracts, grants, and cooperative
			 agreements.
			(d)Reports to
			 Congress
				(1)Interim
			 reportNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall, acting through the
			 Director of the National Institute of Environmental Health Sciences, submit to
			 Congress an interim report on the current status of the research carried out
			 under subsection (b), including a description of the results of such
			 research.
				(2)Final
			 reportNot later than 6 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services shall, acting through the
			 Director of the National Institute of Environmental Health Sciences, submit to
			 Congress a final report on the results of this initiative and the current state
			 of science with respect to bisphenol A.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Health and Human Services to carry out this section $5,000,000 for
			 each of fiscal years 2010 through 2014.
			9.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and apply with respect to
			 children’s food or beverage containers manufactured on or after the date that
			 is 180 days after such date of enactment.
		
